Citation Nr: 0624619	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the rating decision of April 1978, which denied 
service connection for idiopathic aqueductal stenosis, 
contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDING OF FACT

The veteran has not identified any CUE in the April 1978 
rating decision denying service connection for idiopathic 
aqueductal stenosis.


CONCLUSION OF LAW

The claim of CUE in an April 1978 rating decision denying 
service connection for idiopathic aqueductal stenosis is 
without legal merit.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005); Fugo v. Brown, 6 Vet. App. 40 
(1993); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an earlier effective date for the 
grant of service connection for idiopathic aqueductal 
stenosis on the basis that an April 1978 rating decision, 
which denied service connection for that condition, contained 
CUE, and that but for such error, he would have been entitled 
to service-connected benefits since that time.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, and will notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(the Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  The Court in Livesay held that CUE claims are 
not conventional claims, but rather are requests for revision 
of previous decisions.  A claim of CUE is not by itself a 
claim for benefits.  Thus, CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to the 
veteran's CUE claim. 

Legal Criteria

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Analysis

In the September 2003 notice of disagreement with the August 
2003 rating decision that granted service connection for 
idiopathic aqueductal stenosis, the veteran's representative 
stated that the medical evidence at the time of the August 
1978 rating decision "clearly and undoubtedly" established 
that the veteran's diagnosed condition was incurred during 
military service.  However, a review of the April 1978 
decision shows that the RO discussed the medical evidence and 
opinions of record at the time, and concluded that the 
opinions were speculative.  Thus, the allegation of the 
representative amounts to a dispute over how the evidence was 
evaluated by the RO, or the weight of probative value 
attached to the evidence.  Simply to allege CUE on the basis 
that a previous adjudication improperly interpreted, weighed, 
or evaluated the evidence, or failed to apply the benefit-of-
the-doubt doctrine, or failed to give reasons and bases, can 
never rise to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

In his January 2004 VA Form 9, the veteran contends that the 
March 2002 VA examiner, who's opinion served as the basis for 
the grant of service connection in August 2003, based his 
opinion on the same information that was available at the 
time of the April 1978 decision.  However, the March 2002 
examiner expressed his opinion in a manner that the RO found 
convincing.  This is clearly not true of the prior opinions.  
The March 2002 opinion was not available to the RO in April 
1978.  A determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
decision.  In essence, this argument is another means of 
attack on the RO's evaluation of the evidence in the April 
1978 rating decision.  It is therefore not CUE, even if 
conceded as true.

In the June 2006 informal hearing, the veteran's 
representative stated that the RO in April 1978 rebuffed the 
physicians' opinions to accommodate his/her own 
"unsubstantial" opinion, which is in violation of the 
regulations governing service connection.  While it is not at 
all clear to the Board that this is what the RO did in April 
1978, even if conceded as true, this amounts to a contention 
that the RO improperly interpreted, weighed, or evaluated the 
evidence.  As such, it is not CUE.

In essence, for reasons set out in detail above the Board 
concludes that the veteran has not pointed to any undebatable 
error in the application of the law in the April 1978 RO 
rating decision, or any error in the facts as they were known 
at that time, that would compel the conclusion that the 
result would have been manifestly different but for the 
error.  Based on the veteran's failure to identify the type 
of error that could potentially be considered CUE, his claim 
of CUE in the April 1978 decision has not been pled with 
sufficient specificity to raise a valid claim.  

The Court has held that, if the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how the VA 
evaluated the facts before it, if the veteran has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the veteran has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
dismissed without prejudice because of the absence of legal 
merit or lack of entitlement under the law.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  This is the situation here.  

Accordingly, the veteran's appeal as to the CUE issue will be 
dismissed without prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


